Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered October 30, 1985, upon a verdict convicting defendant of the crimes of criminal sale of a controlled substance in the third degree (five counts), criminal possession of a controlled substance in the seventh degree (four counts) and criminal possession of a controlled substance in the fourth degree.
Judgment affirmed, upon the opinions of Judge Clifford T. Harrigan. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.